IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LEEL D. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1447

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Leel D. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and SWANSON, JJ., CONCUR.